DETAILED ACTION
This Office action is in response to the amendment filed on 03 September 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03 September 2021.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 03 September 2021 have been fully considered but they are not persuasive.
Applicant argues that, “in contrast to Applicant's amended claim 13 where the LCC transformer is coupled in series with the VSC unit, the LCC transformer in Andersson is coupled in parallel with the VSC unit” (Remarks, bottom p. 11). 
However, as is presented below in this Office action, claim 13 is rejected under 35 U.S.C. 112(a) and (b) specifically because the limitation at issue (“each VSC unit coupled in series to a respective LCC transformer”) is new matter not found 
Regarding claim 28, Applicant refers back to the argument (cited above) presented against Andersson in claim 13. However, Examiner respectfully notes that Andersson was not part of the rejection of claim 28. Moreover, it is noted that Lu shows the same connection between the transformers and the VSC units as is found in the drawings of this application, as explained fully in the rejection of claim 28 in this Office action. Therefore it appears that Lu discloses the limitation as far as it is presently understood.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-24, and 28-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.

For instance, the specification at [0006] states, “the plurality of VSC converter units being connected in series and coupled to the plurality of LCC transformers”; at [0029] it states, “The VSC converter units are connected in series to convert between DC voltage and the AC voltage”; at [0037] it states, “The VSC converter units 220 substitute the LCC converter units 120 of the LCC HVDC system 100 and are connected in series to a DC network and coupled to the LCC transformers 110. Specifically, each of the VSC converter units 220 is coupled to one of the LCC transformers 110”.
Each of the above passages only describes the VSC units as being “coupled to the LCC transformers” and/or as being connected in series (with each other). In no instance is the original specification found to specifically state or describe in series.
Further, the drawings as originally filed also do not provide a specific illustration that would support the added claim limitations. That is, the drawings only show the LCC transformers and the VSC units as abstract symbols – the transformers as overlapping circles (e.g., 110-1 in Fig. 2A) and the VSC units as blank boxes (e.g. 220-1). The connections between them is merely shown as three lines indicating the three phase outputs from the transformer windings. The actual, individual windings, or the elements within the VSC units are not shown, such that one of ordinary skill in the art would not be able to determine any specific series or parallel connection.
Therefore, the newly added recitations in each independent claim as to each VSC unit being coupled in series to a respective LCC transformer is considered new matter as it is not supported by the disclosure as originally filed. Examiner further notes that the new matter limitations also present issues of indefiniteness over the proper interpretation of the feature, as is explained below in the rejection under 35 U.S.C. 112(b).

Dependent claims 15-24, 29-32, and 34-36 each inherit the new matter deficiency from their respective parent independent 

Claims 13, 15-24, and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above, the limitation, “each VSC unit coupled in series to a respective LCC transformer” as found in the independent claims 13, 28, and 33 is new matter to the disclosure of the invention. Further, it is not clear how to interpret the scope of the limitation, given the information that is taught in this application, as compared to that found in the prior art and conventional knowledge in the art.
That is, the manner of the connection/coupling between the LCC transformers and the VSC units is found to be most specifically described in the drawings of this application. For instance, Fig. 2A shows a connection between LCC transformer and VSC unit as shown below:

    PNG
    media_image1.png
    97
    205
    media_image1.png
    Greyscale


Since the connection between specific elements of the transformers and VSC units are not shown or described, they are presumed to be conventional, as they would be understood to one of ordinary skill in the art, for the purpose of making and using the invention. An example of convention connections between transformer windings and a VSC unit in an HVDC transmission system is found in the Han reference (US 2008/0007978) as cited with this Office action.
Specifically, Fig. 2 shows connections between VSC units and both a Wye-connected transformer and a Delta-connected transformer:

    PNG
    media_image2.png
    318
    466
    media_image2.png
    Greyscale

As can be seen, in the case of the Wye transformer T1, one could describe the R transistor of the VSC unit as being in series to the transformer winding to which it is directly connected. On the other hand, one could describe the R and S transistors together as being in parallel to a set of two of the windings of the transformer.
In the case of the Delta transformer T2, one could describe the U transistor of the VSC unit as being connected in series to a winding of the transformer to which it is directly connected. One could also describe the U and V transistors together as being in parallel with the winding that is connected between their emitter terminals.
In both cases, the VSC units could be described as being coupled “in series with” or “in parallel with” the respective transformers, depending on perspective. 

Likewise, Lu, as used below in the rejection of claim 28, shows the same or similar connection. 
Therefore, in light of the above explanations, the limitation at issue in each independent claim, that “each VSC unit coupled in series to a respective LCC transformer” will be interpreted according to Applicant’s drawings and conventional knowledge in the art. That is, the VSC units are interpreted to be coupled to the LCC transformers by phase lines in a conventional manner that could be described in several ways, including both “series” and “parallel”.

Dependent claims 15-24, 29-32, and 34-36 each inherit the above deficiency from their respective parent independent claims, and are therefore also rejected for the same reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-18, 20-24, and 33-36, as far as they are presently understood, are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (WO 2016/179810; “Andersson”) in view of Lu et al. (US 2019/0252885; “Lu”).
In re claim 13, Andersson discloses a voltage source converter (VSC) system (Figs. 1-3) of a high-voltage direct current (HVDC) system (Fig. 1), the VSC system comprising: a plurality of line-commutated converter (LCC) transformers (122/125/126), each LCC transformer being operable to transform alternate current (AC) voltage (from AC grid 1 to outputs of transformers); a plurality of VSC units (120) coupled in series (between DC poles and ground), each VSC unit coupled in series to a respective LCC transformers (that is, under the interpretation of this limitation as set forth above in the 112(b) rejection, Andersson teaches the series coupling between 
Andersson does not disclose a plurality of bypass breakers, each bypass breaker coupled in parallel with at least one of the VSC units and operable to be closed to bypass the at least one VSC unit. Whereas Lu discloses an HVDC transmission system converter station (see Figs. 2, 3, 5) having a plurality of bypass breakers (see, e.g., D3, S1 in Fig. 5; corresponding switches are shown at each converter unit as shown in Figs. 2, 3 and 5) connected in parallel with at least one of the VSC converter units (as shown) and operable to be closed to bypass the at least one VSC unit (as shown; closing the bypass breaker(s) will bypass the respective VSC converter unit) in order to provide for an on-line input and quit control method for the converter units so as to meet the requirement of operation and maintenance for a series type hybrid or flexible HVDC transmission system ([0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Andersson by incorporating a plurality of bypass breakers, each 
In re claims 16-18, Andersson does not disclose wherein the plurality of VSC units comprise a plurality of full-bridge and/or half-bridge modular multi-level converter units, and wherein the VSC system of the HVDC system further comprises a plurality of diodes connected to the plurality of VSC units, respectively. Whereas Lu discloses an HVDC system wherein the VSC units (see Fig. 4) each comprise full-bridge (FBSM in Fig. 4) and/or half-bridge (HBSM) modular multi-level converter units (Fig. 4), and a plurality of diodes (see diodes in the modules of Fig. 4) coupled to the plurality of VSC converter units. It was and is known in the art that modular multi-level VSC converter units are used to support high voltage and high power transmission capacities in HVDC systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Andersson such that the plurality of VSC units comprise a plurality of full-bridge and/or half-bridge modular multi-level 
In re claims 20-22, Andersson further discloses wherein the plurality of LCC transformers comprises a plurality of three-phase, two-winding and/or three-winding LCC transformers (see Andersson, Fig. 2 showing use of either three-winding or two-winding three-phase LCC transformers).
In re claims 23 and 24, Andersson further discloses wherein the VSC system is part of a rectifier station and/or part of an inverter station (see Andersson at Fig. 1, showing the converter station used at both rectifier and inverter ends of the HVDC system).
In re claim 33, Andersson discloses a voltage source converter (VSC) system (Figs. 1-3) of a high-voltage direct current (HVDC) system (Fig. 1), the VSC system comprising: a plurality of line-commutated converter (LCC) transformers (122/125/126); a plurality of VSC units (120) coupled in series (between DC poles and ground), each VSC unit coupled in series to a respective LCC transformer (that is, under the interpretation of this limitation as set forth above in the 
Andersson does not disclose a plurality of bypass breakers, each bypass breaker coupled in parallel with at least two of the VSC units and operable to be closed to bypass the at least two VSC units. Whereas Lu discloses an HVDC transmission system converter station (see Figs. 2, 3, 5) having a plurality of bypass breakers (see unlabeled breakers near center of HVDC system in Figs. 2 and 3, which connect each side of each DC pole to neutral/ground), each breaker connected in parallel with at least two of the VSC converter units (as shown in Figs. 2 and 3, each of the pole-to-ground breakers is in parallel with two VSC units) and operable to be closed to bypass the at least one VSC unit (i.e., the pole-to-ground breakers in Lu, if closed, would bypass the two VSC units they are in parallel with, as shown) in order to bypass VSC units in the event of a pole-to-ground fault, providing fault tolerance to the overall HVDC system and allowing it to be operated in a monopole configuration, as would be readily understood to a person of ordinary skill in the art in view of Lu’s disclosure (see [0005], [0063]).

In re claims 34-36, Andersson does not disclose wherein the plurality of VSC units comprise a plurality of full-bridge and/or half-bridge modular multi-level converter units, and wherein the VSC system of the HVDC system further comprises a plurality of diodes connected to the plurality of VSC units, respectively. Whereas Lu discloses an HVDC system wherein the VSC units (see Fig. 4) each comprise full-bridge (FBSM in Fig. 4) and/or half-bridge (HBSM) modular multi-level converter units (Fig. 4), and a plurality of diodes (see diodes in the modules of Fig. 4) coupled to the plurality of VSC converter units. It was and is known in the art that modular multi-level VSC converter units are used to support high voltage and high power transmission capacities in HVDC systems.
.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (WO 2016/179810) and Lu (US 2019/0252885) as applied to claim 13 above, and further in view of “A review of LCC-HVDC and VSC-HVDC technologies and applications” by Oni et al. (“Oni”).
In re claim 15, the combination of Andersson and Lu discloses the claimed invention as explained above, except for wherein the plurality of VSC units include a plurality of six-pulse VSC units. Whereas Oni discloses that the most basic manner of replacing LCC converter units in an HVDC system with VSC converter units involves a two-level, six-pulse IGBT bridge (see Fig. 2, and paragraph spanning pp. 2-3).

In re claim 19, the combination of Andersson and Lu discloses the claimed invention as explained above, except for wherein the plurality of LCC transformers include a plurality of tap changers reused from the LCC HVDC system. Whereas Oni discloses the use of tap changers in LCC transformers to suit specification and operation performance (see sec. II. A., Components of a Converter Station, first paragraph). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Andersson and Lu such that the plurality of LCC transformers include a plurality of tap changers reused from the LCC HVDC system in order to suit specification and operation performance as taught by Oni.

Claims 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over “Feasibility of converting HVDC LCC converter station to VSC station” by Adapa et al. (“Adapa”) in view of Lu (US 2019/0252885).
In re claim 28, Adapa discloses a method of upgrading a line-commutated converter (LCC) high-voltage direct current (HVDC) system to a voltage source converter (VSC) HVDC system (see entire document), the LCC HVDC system comprising a plurality of LCC transformers (see pp. 4 and 9), a plurality of LCC units (see p. 4: thyristor valves; see p. 11: valve halls), the method comprising: disconnecting the LCC units from the LCC transformers (see p. 11: valve halls cannot be reused; see p. 15, option 2: build new station but use some existing equipment (not valve halls as cited above); therefore the LCC converter valves/valve halls are disconnected from transformers and removed in the upgrade); removing the LCC units (id.); replacing the removed LCC units with a plurality of VSC units (see title, see p. 6: IGBT valves, see p. 11: VSC valve halls); and coupling the VSC units to the plurality of LCC transformers (see p. 9: converter transformers can be [re-]used; see p. 15: option 2, reuse some existing equipment), so that the VSC HVDC system comprises the plurality of VSC units coupled to the plurality of LCC transformers (id.).
Adapa does not disclose a plurality of bypass breakers, coupling the VSC units in series with each other, and each VSC unit coupled in series to a respective LCC transformer. Whereas 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified upgrade method of Adapa by incorporating a plurality of bypass breakers, and by coupling the VSC units in series with each other, and each VSC unit coupled in series to a respective LCC transformer. The bypass breakers would be incorporated in order provide for an on-line input and quit control method for the converter units so as to meet the requirement of operation and maintenance for a series type hybrid or flexible HVDC transmission system, whereas the series connection of the VSC units would be provided in order to improve the DC voltage level and transmission capacity, as taught by Lu.
In re claim 29, Adapa does not disclose connecting at least one of the VSC units to one of the bypass breakers of the LCC HVDC system. Whereas Lu discloses an HVDC transmission system converter station (see Figs. 2, 3, 5) having bypass breakers 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HVDC upgrade method of Adapa by incorporating a bypass breaker and connecting at least one of the VSC units to one of the bypass breakers of the LCC HVDC system in order to provide for an on-line input and quit control method for the converter units so as to meet the requirement of operation and maintenance for a series type hybrid or flexible HVDC transmission system as taught by Lu.
In re claim 31, the above combination of Adapa and Lu would necessarily further disclose replacing the bypass breaker (see Adapa, p. 15, option 2; see Lu, Fig. 5, bypass breakers D3, S1).
In re claim 32, Adapa does not disclose wherein the plurality of VSC units comprise a plurality of half-bridge modular multi-level converter units, the method further comprising coupling a diode to at least one of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Adapa such that the plurality of VSC units comprise a plurality of half-bridge modular multi-level converter units, the method further comprising coupling a diode to at least one of the VSC units as shown by Lu in order to support high voltage and high power transmission capacities in the HVDC system, as was known and understood by the person of ordinary skill in the art.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Adapa (“Feasibility of converting HVDC LCC converter station to VSC station”) and Lu (US 2019/0252885) as applied to claim 28 above, and further in view of Oni (“A review of LCC-HVDC and VSC-HVDC technologies and applications”).
In re claim 30, the combination of Adapa and Lu discloses the claimed invention as explained above, except for wherein the LCC transformers of the LCC HVD system include a plurality of tap changers, the method comprising reusing the tap changers from the LCC HVDC system in the VSC HVDC system. Whereas Oni discloses the use of tap changers in LCC transformers to suit specification and operation performance (see sec. II. A., Components of a Converter Station, first paragraph). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Adapa such that the LCC transformers of the LCC HVD system include a plurality of tap changers, the method comprising reusing the tap changers from the LCC HVDC system in the VSC HVDC system in order to suit specification and operation performance as taught by Oni.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838